                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                           Alexandria Division

____________________________________
                                        )
LARRY PHILPOT                           )
                                        )
                   Plaintiff,           )
                                        )
v.                                      )       Civil No. 1:20-cv-1349(CMH-MSN)
                                        )
JONATHAN TURLEY                         )
                                        )
                   Defendant            )
                                        )

           DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES

      Defendant Jonathan Turley submits the following Answer and Affirmative

Defenses to the Complaint filed by Plaintiff Larry Philpot (“Plaintiff”):

                                     ANSWER

      1.     The allegations in Paragraph 1 constitute legal opinions and

conclusions to which no response is required.         To the extent a response is

required, the allegations are denied.

      2.     In response to the allegations in Paragraph 2, Defendant lacks

sufficient information to admit or deny the allegations. To the extent a response

is required, the allegations are denied.

      3.     In response to the allegations in Paragraph 3, Defendant lacks

sufficient information to admit or deny the allegations. To the extent a response

is required, the allegations are denied.

      4.     The allegations of Paragraph 4 are admitted.



                                            1
      5.    In response to the allegations in Paragraph 5, Defendant states that

such allegations constitute legal allegations and conclusions to which no

response is required. To the extent a response is required, the allegations are

denied.

      6.    In response to the allegations in Paragraph 6, Defendant states that

such allegations constitute legal allegations and conclusions to which no

response is required. To the extent a response is required, Defendant admits

that the Court has subject matter jurisdiction over this matter.

      7.    In response to the allegations in Paragraph 7, Defendant states that

such allegations constitute legal allegations and conclusions to which no

response is required. To the extent a response is required, Defendant admits

that the Court has personal jurisdiction over him.

      8.    In response to the allegations in Paragraph 8, Defendant states that

such allegations constitute legal allegations and conclusions to which no

response is required. To the extent a response is required, Defendant admits

that venue is proper in this Court.

      9.    In response to the allegations of Paragraph 9, Defendant lacks

sufficient information to admit or deny such allegations, and therefore the

allegations are denied.

      10.   In response to the allegations of Paragraph 10, such allegations

reference documents or public records which speak for themselves. To the extent

the allegations are inconsistent with such documents or public records,

misrepresent their content or legal import, or are materially incomplete, they are


                                        2
denied. As to the balance of the allegations, Defendant lacks sufficient

information to admit or deny such allegations, and therefore the allegations are

denied.

      11.   To the extent the allegations in Paragraph 11 refer to documents,

those documents speak for themselves. To the extent the allegations are

inconsistent with such documents, misrepresent their content or legal import,

or are materially incomplete, they are denied. In response to any remaining

allegations contained in Paragraph 11, Defendant lacks sufficient information

to admit or deny such allegations, and therefore the allegations are denied.

      12.   The allegations in Paragraph 12 are denied.

      13.   The allegations in Paragraph 13 are denied.

      14.   The allegations in Paragraph 14 are denied.

      15.   Defendant admits that the Subject Photo was removed from the

website but is without sufficient information to admit or deny the remaining

allegations in Paragraph 15. To the extent a response is required, the

allegations are denied.

      16.   To the extent the allegations in Paragraph 16 refer to documents,

those documents speak for themselves. To the extent the allegations are

inconsistent with such documents, misrepresent their content or legal import,

or are materially incomplete, they are denied.

      17.   To the extent the allegations in Paragraph 17 refer to documents,

those documents speak for themselves. To the extent the allegations are




                                       3
inconsistent with such documents, misrepresent their content or legal import,

or are materially incomplete, they are denied.

      18.    In response to the allegations of Paragraph 18, Defendant

incorporates by references its responses to Paragraphs 1 through 18, as if set

forth in full herein.

      19.    The allegations in Paragraph 19 constitute legal opinions and

conclusions to which no response is required. Further, Defendant is without

sufficient information to admit or deny such allegations, and therefore the

allegations are denied

      20.    In response to the allegations of Paragraph 20, Defendant lacks

sufficient information to admit or deny such allegations, and therefore the

allegations are denied.

      21.    The allegations in Paragraph 21 constitute legal opinions and

conclusions to which no response is required.     To the extent a response is

required, the allegations are denied.

      22.    Defendant admits that he displayed the image on the Website. The

remaining allegations in Paragraph 22 constitute legal opinions and conclusions

to which no response is required. To the extent a response is required, the

allegations are denied.

      23.    The allegations in Paragraph 23 constitute legal opinions and

conclusions to which no response is required.     To the extent a response is

required, the allegations are denied.

      24.    The allegations in Paragraph 24 are denied.


                                        4
      25.     The allegations in Paragraph 25 are denied.

      Additionally, Defendant expressly denies any allegation included in the

Complaint that is not expressly admitted herein, including without limitation

Plaintiff’s introductory discourse and prayers for relief. Defendant denies that

Plaintiff is entitled to the damages and relief requested in the Complaint.

                             AFFIRMATIVE DEFENSES

      1.      Plaintiff fails to state a cause of action against Defendant upon

which relief may be granted as a matter of law.

      2.      Plaintiff fails to provide sufficient facts to state a viable claim against

Defendant upon which the relief requested may be granted.

      3.      Defendant denies that it is liable to Plaintiff in any amount or for

any reason.

      4.      Plaintiff’s claims fail because Defendant’s use of the subject

photographs constituted fair use.

      5.      Plaintiff’s claims are barred, in whole or in part, because he suffered

no damages as a result of Defendant’s conduct.

      6.      Any recovery by Plaintiff is barred to the extent he failed to make

reasonable efforts to avoid, mitigate, or reduce his alleged damages.

      7.      The Court is barred from holding Defendant liable for exercising his

First Amendment speech rights when using the photographs.

      8.      Defendant will rely upon all other defenses that are revealed by

further investigation, discovery, or the presentation of evidence and reserves the




                                            5
right to file an amended answer or other appropriate pleading as permitted by

this Court.

      9.      Plaintiff’s claims are barred, in whole or in part, by the defense of

license and/or implied license arising from agreements between Defendant and

Plaintiff and/or other parties for use of the Photographs alleged in the Complaint,

as well as any course of dealing with any such parties.

      10.     Plaintiff’s claims are barred, in whole or in part, because Defendant

acted in good faith, in a reasonable manner, with non-willful intent at all relevant

times herein.

      11.     Plaintiff’s claims are barred, in whole or in part, to the extent the

copyright registration asserted by Plaintiff as covering the Photograph is invalid

and/or unenforceable.

      12.     Plaintiff’s claims are barred, in whole or in part, by acquiescence.

      13.     Plaintiff’s claims are barred, in whole or in part, by estoppel.

      14.     Plaintiff’s claims are barred, in whole or in part by the doctrine of

copyright misuse.

      15.     Plaintiff is not entitled to recover any of Defendant’s profits because

any such profits are not attributable to any alleged infringement.

      WHEREFORE, Defendant Turley respectfully requests that the Court

dismiss with prejudice the Plaintiff’s Complaint; that Turley be awarded his

reasonable attorneys fees pursuant to the Copyright Act, 17 USC § 505; and for

such other relief as the Court deems just and appropriate.


      Dated: December 8, 2020          Respectfully submitted,
                                          6
             /s/
David Alan Warrington (VSB No. 72293)
KUTAK ROCK LLP
901 East Byrd Street, Suite 1000
Richmond, Virginia 23219-4071
Phone: (202) 828-2437
Facsimile: (202) 828-2488
david.warrington@kutakrock.com

Counsel for Defendant Jonathan Turley




  7
                         CERTIFICATE OF SERVICE

      I hereby certify that on the 8th day of December, 2020 the foregoing

instrument has been served to all counsel of record in this case electronically

via the CM/ECF system.



                                                /s/
                                     David Alan Warrington




                                        8
